Opinion issued October 31, 2002
 






In The
Court of Appeals
For The
First District of Texas



NO. 01-02-00013-CV



CHAMPION TRANSPORTATION AND LARRY LISTER, Appellants

V.

TJS BROKERAGE & COMPANY, INC., Appellee



On Appeal from the 333rd District Court
Harris County, Texas
Trial Court Cause No. 2001-32568



O P I N I O N
	This is a restricted appeal from a foreign judgment that was filed in Texas on
June 28, 2001.  The clerk's record has been filed; there is no reporter's record. 
Appellants' brief was originally due on March 1, 2002.  Appellants were granted two
extensions of time to file their brief.  On July 3, 2002 this Court abated the appeal
pursuant to appellant's third motion for extension of time which stated the parties are
seriously involved in settlement negotiations and appellant, Lister, has cancer. 
Because the parties failed to inform the court within 60 days of whether or not they
had finalized a settlement agreement, we issued an order on September 23, 2002
lifting the abatement and ordering appellants to file their brief by October 18, 2002
or their appeal would be dismissed for want of prosecution without further notice.  
	No reasonable explanation, motion for extension, or brief has been filed;
appellants have not responded to this Court's order of September 23, 2001. 
Accordingly, the appeal is dismissed for want of prosecution.  See Tex. R. App. P.
38.8(a)(1), 42.3(b).  All pending motions are overruled as moot.  
	It is so ORDERED. 
PER CURIAM
The panel consists of Justices Taft, Alcala, and Price (1).  
Do not publish.  Tex. R. App. P. 47.
1.